Name: Commission Regulation (EC) No 2541/97 of 16 December 1997 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds as regards certain fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product
 Date Published: nan

 L 347/ 14 EN Official Journal of the European Communities 18 . 12. 97 COMMISSION REGULATION (EC) No 2541/97 of 16 December 1997 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds as regards certain fruit and vegetables refunds based on the combined nomenclature ; whereas that nomenclature should be adapted following the above ­ mentioned amendment; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables ('), and in particular Article 35 ( 11 ) thereof, Whereas Commission Regulation (EC) No 2086/97 of 4 November 1997 amending Annex I to Council Regula ­ tion (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) provides for amendments to the combined nomenclature in particular as regards tomatoes, oranges, lemons, grapes, apples, peaches and nectarines; Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 2470/97 (4), es ­ tablishes an agricultural product nomenclature for export HAS ADOPTED THIS REGULATION: Article 1 Sector 10 of the Annex to Regulation (EEC) No 3846/87 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 297, 21 . 11 . 1996, p. 1 . I1 ) OJ L 312, 14. 11 . 1997, p. 1 . (  ') OJ L 366, 24 . 12 . 1987, p. 1 .h) OJ L 341 , 12 . 12 . 1997, p. 21 . 18 . 12. 97 I EN I Official Journal of the European Communities L 347/ 15 ANNEX ' 10 . Fruit and vegetables CN code Description Product code ex 0702 00 00 Tomatoes , fresh or chilled :  "Extra" Class , Class I and Class 11 in accordance with Regulation (EEC) No 778/83 (') 0702 00 00 9100 ex 0802 Other nuts , fresh or dried, whether or not shelled or peeled :  Almonds : ex 0802 12 Shelled : 0802 12 90    Other 0802 12 90 9000  Hazelnuts (Corylus spp.): 0802 21 00   In shell 0802 21 00 9000 0802 22 00 Shelled 0802 22 00 9000  Walnuts : 0802 31 00   In shell 0802 31 00 9000 ex 0805 Citrus fruits , fresh or dried: ex 0805 10  Oranges :   Sweet oranges , fresh : ex 0805 10 10    Sanguines and semi-sanguines :     "Extra" Class , Class I and Class II in accordance with Regulation (EEC) No 0805 10 10 9100 920/89 (2)    Other: ex 0805 10 30     Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins :      "Extra" Class , Class I and Class II in accordance with Regulation (EEC) No 0805 10 30 9100 920/89 (2) ex 0805 10 50     Other      "Extra" Class , Class I and Class II in accordance with Regulation (EEC) No 0805 10 50 9100 920/89 (2) ex 0805 30  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia): ex 0805 30 10   Lemons (Citrus limon, Citrus limonum):    Fresh ("Extra" Class , Class I and Class II ) in accordance with Regulation (EEC) 0805 30 10 9100 No 920/89 0 ex 0806 Grapes, fresh or dried : ex 0806 10  Fresh : ex 0806 10 10   Table grapes :    "Extra" Class and Class I in accordance with Regulation (EEC) No 1730/87 ( 3) 0806 10 10 9100 ex 0808 Apples , pears and quinces, fresh : ex 0808 10  Apples :   Other: ex 0808 10 20    Of the variety Golden Delicious :     Cider apples     Other: _____ "Extra" Class , Class I and Class II in accordance with Regulation (EEC) No 0808 10 20 9100 920/89 (2) ex 0808 10 50    Of the variety Granny Smith :     Cider apples     Other:      "Extra" Class , Class I and Class II in accordance with Regulation (EEC) No 0808 10 50 9100 920/89 (2) L 347/ 16 f EN I Official Journal of the European Communities 18 . 12. 97 CN code Description Product code ex 0808 10 90 Other     Cider apples     Other:      "Extra" Class , Class I and Class II in accordance with Regulation (EEC) No 0808 10 90 9100 920/89 (2) ex 0809 Apricots , cherries , peaches (including nectarines), plums and sloes , fresh : ex 0809 30  Peaches , including nectarines : ex 0809 30 10   Nectarines :    "Extra" Class , Class I and Class II in accordance with Regulation (EEC) No 0809 30 10 9100 3596/90 (4) ex 0809 30 90   Other    "Extra" Class , Class I and Class II in accordance with Regulation (EEC) No 0809 30 90 9100 3596/90 (4) (') OJ L 86, 31 . 3 . 1983 , p. 14 . Regulation as last amended by Regulation (EC) No 888/97 (OJ L 126, 17 . 5 . 1997, p. 11 ). ( 2) OJ L 97, 11 . 4 . 1989, p. 19 . Regulation as last amended by Regulation (EC) No 888 /97. ( 3 ) OJ L 163 , 23 . 6 . 1987, p. 25. Regulation as last amended by Regulation (EC) No 888 /97 . ( 4) OJ L 350 , 14 . 12 . 1990 , p. 38 . Regulation as last amended by Regulation (EC) No 888/97 .'